                 Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 1 of 13



             1   Pavel I. Pogodin, Ph.D., Esq. (SBN 206441)
                 CONSENSUS LAW
             2   5245 Ave Isla Verde
             3   Suite 302
                 Carolina, PR 00979
             4   United States of America
                 Telephone: (650) 469-3750
             5   Facsimile: (650) 472-8961
                 Email: pp@consensuslaw.io
             6
             7   Attorneys for Plaintiffs
                 BMA LLC, Yaroslav Kolchin,
             8   Vitaly Dubinin, Dmitry Dolgov
                 and Păun Gabriel-Razvan
             9
                                                     UNITED STATES DISTRICT COURT
           10
                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
           11
                                                             SAN FRANCISCO DIVISION
           12
           13
                  BMA LLC, Yaroslav Kolchin, Vitaly                               Case No. 3:20-cv-3345-WHO
           14     Dubinin, Dmitry Dolgov and Păun Gabriel-
                  Razvan,                                                         PLAINTIFFS’ REPLY IN SUPPORT OF
           15                                                                     THEIR MOTION TO LIFT
                                                                                  DISCOVERY STAY IN VIEW OF NEW
           16                             Plaintiffs,                             FACTS AND OVERWHELMING
                                                                                  “SMOKING GUN” EVIDENCE OF
           17                                                                     MARKET MANIPULATION AND
                                                                                  MONEY LAUNDERING CONSPIRACY
           18                     v.                                              BETWEEN DEFENDANTS, A REED
                                                                                  FAMILY MEMBER AND PROLIFIC
           19                                                                     AND BRAZEN MARKET
                                                                                  MANIPULATOR BEN AABTC
           20     HDR Global Trading Limited (A.K.A.
                  BitMEX), ABS Global Trading Limited, Ar-                        Hon. William H. Orrick
           21     thur Hayes, Ben Delo and Samuel Reed,                           Date: July 14, 2021
                                                                                  Time: 2:00 PM
           22                                                                     Crtrm.: 2, 17th Floor
                                          Defendants.
           23                                                                     Discovery Cutoff: None Set
                                                                                  Pretrial Conference Date: None Set
           24                                                                     Trial Date: None Set
           25
           26
           27
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS            PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -i-        BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 2 of 13


                 I.      PLAINTIFFS ESTABLISHED PLAUSIBILITY OF THEIR CORE MARKET
             1
                         MANIPULATION CLAIMS
             2           Cross-market manipulation occurs when a trader trades in one market for the purpose of
             3   manipulating the price of an asset in another market, capitalizing off the price-moving effects thus
             4   generated, instead of with the bona fide intent of profiting off the trade itself.
             5           For example, in SEC v. Lek Securities Corp., 276 F. Supp. 3d 49, 57 (S.D.N.Y. 2017)
             6   SEC alleged a cross-market manipulation scheme, wherein “Avalon purchased and sold U.S.
             7   stock at a loss to move the prices of corresponding options, so that Avalon could make a profit by
             8   trading those options at prices that it would not otherwise have been able to obtain. The profits
             9   that Avalon achieved through its options trading more than offset the losses it sustained on its al-
           10    legedly manipulative trading of stock. The SEC alleges that Avalon engaged in over 600 in-
           11    stances of cross-market manipulation through Lek between August 2012 and December 2015.
           12    The complaint describes in detail a specific example of Avalon's cross-market manipulation activ-
           13    ity.” Id.
           14            A similar cross-market manipulation scheme was described by CFTC in the In re Davis
           15    Ramsey, CFTC No. 18-49, 2018 WL 4772228 (Sept. 27, 2018) (consent order) (“Ramsey”).
           16    Ramsey stated: “During the Relevant Period, Ramsey routinely purchased and sold Binary Con-
           17    tracts that referenced Futures as the Underlying through an account he held with Nadex, as well
           18    as through a second account that was held by a family member (the “Second Nadex Account” and
           19    collectively “Nadex Accounts”). In the Nadex Accounts, Ramsey traded, among other products,
           20    the US 500 Binary Contract, the Tech 100 Binary Contract, the Gold Binary Contract, and the Sil-
           21    ver Binary Contract… On hundreds of occasions, Ramsey, while holding a position in one or
           22    more Binary Contracts, just prior to a Binary Contract Expiration, also placed trades in the corre-
           23    sponding Underlying Futures on CME. Ramsey entered into these transactions with the intent to
           24    influence the Futures prices that would be used to calculate the relevant Binary Contract Expira-
           25    tion Value.”
           26            Despite the current discovery stay and all evidence suppression efforts by Defendants,
           27    Plaintiffs have obtained undeniable evidence that an identical cross-market manipulation scheme
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS              PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -1-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                 Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 3 of 13



             1
             2
             3
             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16

           17
           18    was executed on BitMEX of a continuous basis. SACC ¶ 466-471. Defendants’ co-conspirator
           19    Ben Aabtc engaged in cross-market manipulation on BitMEX (first market) and price-forming
           20
           21
           22
           23
           24
           25
           26    “reference” spot exchanges (second market). Specifically, Ben Aabtc “pumped” bitcoin price on
           27    reference “spot exchanges” while holding multiple open $30,000,0000 perpetual swap positions
           28    on BitMEX.
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS            PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -2-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 4 of 13



             1
             2
             3
             4
             5
             6
             7          The use of trading strategies similar to that employed by Respondents in the above-cited
             8   SEC and CFTC actions as well as Defendants and Ben Aabtc, i.e., engaging in a significant
             9   amount of trading activity (e.g. pumping bitcoin price on “reference” spot exchanges), at a spe-
           10    cific time, for the purpose of benefitting a related position (e.g. multiple open $30,000,0000 per-
           11    petual swap positions on BitMEX), has been previously recognized as a manipulative device. See,
           12    e.g., In re Total Gas & Power North America, Inc., CFTC No. 16-03, 2015 WL 8296610, at *9
           13    (Dec. 7, 2015) (consent order) (finding “Respondents intentionally employed a manipulative de-
           14    vice by purchasing and/or selling large volumes of fixed-price natural gas at the relevant hubs be-
           15    fore and during bid-week that were intended to benefit . . . related financial positions”); In re
           16    JPMorgan Chase Bank, N.A., CFTC Docket No. 14-01, 2013 WL 6057042, at *11 (Oct. 16,
           17    2013) (consent order) (finding respondents used a manipulative device where “[t]he size and tim-
           18    ing of [the] traders’ transactions during [a] concentrated period was calculated to defend the posi-
           19    tion of [a portfolio] just prior to [a] month-end review”); DiPlacido, 2008 WL 4831204, at *46
           20    (affirming ALJ findings that respondent engaged in manipulation and attempted manipulation in
           21    violation of Sections 6(c) and 9(a)(2) of the act by trading of electricity futures contracts during
           22    the settlement period to influence the settlement price of the contracts and benefit a related posi-
           23    tion.); In re Davis Ramsey, CFTC No. 18-49, 2018 WL 4772228 (Sept. 27, 2018) (consent order)
           24    (finding respondent used a manipulative device where to achieve his ultimate goal of causing
           25    certain binary contract expiration values (first market) to be calculated in his favor, respondent
           26    engaged in trading activity on CME (second market) with the objective and specific intent to
           27    cause a favorable price impact in the futures market).
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -3-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 5 of 13



             1          As plausibly alleged in the Second Amended Consolidated Complaint (“SACC”), Defend-
             2
             3
             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16

           17
           18    ants undeniably knew of and actively participated in this cross-market manipulation scheme.
           19           First, all individual Defendants provably closely interacted with Ben Aabtc face to face
           20    and even considered him to be a “true friend” and a legend. This clearly shows that this market
           21    manipulator was part of their “inner circle.” SACC ¶ 466-471.
           22           Second, Defendants opened multiple $30,000,000 perpetual positions for him, which
           23
           24
           25
           26
           27
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -4-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 6 of 13



             1   would necessarily require approval at the very top of BitMEX, in disregard all position limits.
             2   This shows that Defendants clearly knew exactly what he was doing.
             3          Third, Defendants placed Ben Aabtc on their leaderboard advertising him to the public as
             4   one of BitMEX’s top traders with full knowledge that his remarkable “trading success” was actu-
             5   ally the result of the illegal cross-market manipulation.
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16

           17
           18
           19
                        In view of this overwhelming evidence, Defendants’ denials of the knowledge of and par-
           20
                 ticipation in the cross-market manipulation run by Ben Aabtc is simply implausible. In fact, the
           21
                 entire Twitter knew that Ben Aabtc was “heroically” pumping and dumping markets on BitMEX,
           22
                 while being called a “legend” and “true friend” by Defendants. It shakes the conscience and
           23
                 stretches credibility to argue that Defendants suspected nothing illegal.
           24
                        What Plaintiffs have discovered is a classic example of a cross-market manipulation
           25
                 scheme. See, for example: In re Avista Energy, Inc., CFTC Docket No. 01-21, 2001 WL 951736
           26
                 (Aug. 21, 2001) (Avista Energy held over-the-counter derivative contracts, the value of which
           27
                 was based on the settlement price of electricity futures contracts on the last day of options trading
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -5-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 7 of 13



             1   for the contracts. The CFTC alleged that Avista Energy created artificial settlement prices in the
             2   futures contracts in order to benefit its holdings by (i) placing large orders to sell futures contracts
             3   at prices less than the prevailing bids during the last two minutes of trading on the last day of op-
             4   tions trading for the contracts and (ii) placing large orders to buy futures contracts at prices higher
             5   than the prevailing offers during the last two minutes of trading on the last day of options trading.
             6   Avista Energy agreed to a settlement based on charges of attempted manipulation, manipulation,
             7   non-competitive trading, and recordkeeping violations (neither admitted nor denied), pursuant to
             8   which it paid a civil monetary penalty of $2.1 million.); U.S. Commodity Futures Trading
             9   Comm'n v. Amaranth Advisors, LLC, 554 F.Supp. 2d 523 (S.D.N.Y. 2008) (The CFTC sued a
           10    hedge fund that traded both natural gas futures contracts and over-the-counter natural gas swaps,
           11    alleging that the defendant sought to profit from large short positions on natural gas swaps – the
           12    prices of which depended on the closing price of natural-gas futures – by manipulating the closing
           13    price of natural-gas futures. The defendant allegedly purchased a substantial number of futures
           14    contracts leading up to the closing range on expiration day and then sold those contracts several
           15    minutes before the close. The goal was to create artificial prices of natural-gas futures contracts
           16    by deliberately selling a substantial number of futures contracts during the close on expiration
           17    day. Amaranth agreed to a settlement based on charges of attempted manipulation and making
           18    material misrepresentations in violation of CEA §§ 6(c), 6(d) and 9(a)(2) without admitting nor
           19    denying and to pay a civil monetary penalty of $7.5 million.).
           20           The above facts clearly establish plausibility of Plaintiffs’ price manipulation claims al-
           21    leged in the SACC and need the discovery to prove their case. This is exactly what the Honorable
           22    Court asked of Plaintiffs in its last ruling and Plaintiffs have delivered it in earnest. SACC ¶ 466-
           23    471.
           24           In their Opposition, Defendants inaptly argue that the above evidence is not tied to the
           25    specific Plaintiffs’ losses. This argument is without merit. The fact that a thief stole on Friday
           26    clearly makes it plausible that he also stole on Monday. Plaintiffs clearly “nudged their claims …
           27    across the line from conceivable to plausible" and are in need of a discovery device to determine
           28    the full extent of the misconduct that took place on the BitMEX and to prove their case with hard
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -6-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 8 of 13



             1   data. Soo Park v. Thompson, 851 F.3d 910, 928 (9th Cir. 2017); Ashcroft v. Iqbal, 556 U.S. 662,
             2   680 (2009).
             3
                 II.     REMAINING ARGUMENTS IN DEFENDANTS’ MOTION TO DISMISS ARE
             4           MERITLESS

             5           A.        Fraudulent Solicitation Claims By Misrepresenting Liquidity

             6           To lure unsuspecting traders, for nearly three years Defendants falsely advertised their

             7   trading services as providing “1500% More Bitcoin/USD liquidity than any other platform” (“Li-

             8   quidity Representation.”) SACC ¶ 525. After this lie was exposed by Plaintiffs’ counsel in a re-

             9   lated matter, Defendants hastily changed their website to simply read “Highly Liquid Markets,”

           10    which confirmed that the original statement was false, SACC ¶ 537, Ex. 20. By the time of the

           11    removal of the Liquidity Representation, BitMEX was number eight (!) among exchanges by both

           12    the trading volume and open interest, which makes it clear that the accuracy of that statement was

           13    never monitored or even checked by Defendants. SACC ¶ 537, Ex. 20. Just as Defendants in-

           14    tended, Plaintiffs relied on this falsehood when deciding to trade on BitMEX, deposit their

           15    bitcoins, and pay trading commissions to Defendants.

           16            In their Motion to Dismiss, Defendants grew so desperate to fight these very plausible al-

           17    legations of the SACC that they try to improperly sneak in a blog post “OKEx vs BitMEX: Per-

           18    petual Swap Trading Liquidity”, which was referenced absolutely nowhere in the SACC. Motion

           19    to Dismiss, p. 19. Defendants fail to explain where this post came from and how they found it,

           20    except stating that “Attached hereto as Exhibit C is a true and correct copy of a blog post posted

           21    by OKEx on October 11, 2019 entitled OKEx vs. BitMEX: Perpetual Swap Trading Liquidity.

           22    This blog post is publicly available at https://medium.com/okex-blog/okex-vs-bitmex-perpetual-

           23    swaptrading-liquidity-c0b864cc8e3e (last visited June 21, 2021).” Hibbard Decl. ¶ 4. It is axio-

           24    matic that on a Motion to Dismiss no extrinsic evidence is permitted. Defendants have evidently

           25    forgotten this basic rule.

           26            Moreover, Defendants are trying to use hearsay statements contained in that article for

           27    their truth (e.g. that BitMEX’s trading volume was more than 15x higher than OKEx’s), which is

           28    again highly improper. Motion to Dismiss, pp. 19-20. “While the Court took judicial notice of
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -7-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                  Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 9 of 13



             1   the website attached to the Declaration of Stephen Paffrath, it cannot take judicial notice that the
             2   content of the website is true.” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d
             3   954, 960 (9th Cir. 2010). To accept the content for the truth of the matter asserted would be im-
             4   proper hearsay. See Fed. R. Evid. 801(c)(2), 802; DMC Closure Aversion Comm. v. Goia, No. 14-
             5   CV-03636-WHO, 2014 WL 4446831, at *8 n.12 (N.D.Cal. Aug. 29, 2014) ("[P]laintiffs' attempt
             6   to request judicial notice of newspaper articles and other media accounts a[re] improper hear-
             7   say.").
             8             Furthermore, in their argument to the Court, Defendants try to sneak in yet another highly
             9   improper and, in fact, extrinsic and materially false fact that “platform’s daily, monthly, and an-
           10    nual trading volume, [is] another and more widely used measure of liquidity.” Motion to Dis-
           11    miss, p. 17. This improper and, in fact, false fact appears nowhere in the SACC. In fact, even
           12    the blog post Defendants are seeking to improperly introduce says exactly the opposite, by stat-
           13    ing: “Bid/Ask Spread … is the de facto measure of market liquidity,” as opposed to the trading
           14    volume, as Defendants falsely tell the Court without any support from the record what so ever.
           15    Hibbard Decl., Ex. C. Thus, Defendants have no other choice but to misrepresent to the Court
           16    what the blog posts actually says.
           17              Additionally, in desperately trying to find at least some plausible facts supporting their
           18    clearly false liquidity claim, in their Motion to Dismiss, Defendants hinted that HDR used trading
           19    volume to calculate the relative liquidity by arguing that “BitMEX’s XBTUSD market is the most
           20    liquid in the world”—appeared directly below figures reflecting the platform’s daily, monthly,
           21    and annual trading volume, another and more widely used measure of liquidity.” Motion to Dis-
           22    miss, p. 17. Setting aside the improper introduction of this false and completely extrinsic fact into
           23    the Motion to Dismiss, this eleventh hour theory does not explain the fact that HDR kept the li-
           24    quidity representation on its website until March 9, 2021, by which time BitMEX was number
           25    eight among exchanges by both the trading volume and open interest. SACC ¶ 537, Ex. 20. In
           26    other words, if BitMEX acted honestly (even though incompetently) and indeed used trading vol-
           27    ume (bad measure of liquidity) for its liquidity calculations, then the Liquidity Representation
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS                PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -8-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                 Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 10 of 13



             1   should have been removed from BitMEX’s website much, much earlier than when BitMEX fell to
             2   number eight by trading volume and open interest and been sued for fraud based on this very Li-
             3   quidity Representation, SACC ¶ 537, Ex. 20. This did not happen. Thus, the most likely expla-
             4
             5
             6
             7
             8
             9
           10
           11
           12
           13
           14
           15
           16

           17
           18
           19

           20
           21
           22
           23
           24
           25    nation for all the above facts is that HDR never calculated any liquidity and the aforesaid Liquid-

           26    ity Representation was made by HDR with at least reckless disregard for its truth or falsity, or

           27    more likely fraudulently. This is the reasonable inference that Court is obligated to draw from all

           28    the above facts and Defendants’ inapt arguments. Western Reserve Oil & Gas Co. v. New, 765
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   -9-   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                 Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 11 of 13



             1   F.2d 1428, 1430 (9th Cir.1985) (“On a motion to dismiss for failure to state a claim, the court
             2   must presume all factual allegations of the complaint to be true and draw all reasonable inferences
             3   in favor of the nonmoving party.”)
             4          Moreover, this conclusion is completely consistent with the trading volume data from the
             5   Relevant Period, on which Defendants appear rely in their Motion to Dismiss, which shows the
             6   relative trading volume between BitMEX and competing exchanges during Relevant Period.
             7   Based on this data, BitMEX trading volume was on par with the competition during the Relevant
             8
             9
           10
           11
           12
           13
           14
           15
           16

           17
           18
           19    Period and there is simply no way BitMEX could have provided 1500% (or 16 times) more li-
           20    quidity than competition during the Relevant Period, even if the liquidity was calculated using the
           21    trading volume data, as Defendants appear to have suggested. Based on the above information,
           22    the falsity of Defendants representation of providing 1500% more liquidity than competing ex-
           23    changes is obvious.
           24           Yet furthermore, CFTC Complaint, SACC Ex. 5, ¶ 50, alleges that the Insider Trading
           25    Desk of HDR was often times the largest trader on the BitMEX platform by trading volume.
           26    Thus, simply relying on the aggregate trading volume in determining the relative exchange liquid-
           27    ity, as Defendants themselves suggested in their Motion to Dismiss they did, without telling the
           28    public that much of that trading volume was self-generated, would clearly amount to intentionally
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   - 10 -   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                 Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 12 of 13



             1   misleading the public. Thus, if Defendants simply used the trading volume to calculate liquidity,
             2   as they suggested in their own Motion to Dismiss, without making appropriate adjustments for
             3   the self-generated volume attributable to its trading desk, this would constitute further acts of
             4   fraud.
             5            Thus, it would be very helpful to the resolution of the Motion to Dismiss to obtain from
             6   Defendants through discovery their actual calculations of liquidity that they supposedly used in
             7   support of their suspect liquidity claims.
             8            B.         Fraudulent Solicitation Claims By False Warranty and Representation and
                                     Omission
             9
                          Defendants essentially fail to challenge Plaintiffs’ fraudulent solicitation by false warranty
           10
                 and representation claims by only arguing that “to the extent the Plaintiffs offer any additional al-
           11
                 legations in support of their allegations, made on “information and belief,” that Defendants’ trad-
           12
                 ing activities caused Plaintiffs’ bitcoin losses, those allegations are either conclusory, duplicative
           13
                 of the “means, motive, and opportunity” arguments previously rejected by this Court, or both.”
           14
                 Motion to Dismiss, p. 16. This superficial and undeveloped argument is meritless as “[o]n a mo-
           15
                 tion to dismiss for failure to state a claim, the court must presume all factual allegations of the
           16
                 complaint to be true and draw all reasonable inferences in favor of the nonmoving party.” West-
           17
                 ern Reserve Oil & Gas Co. v. New, 765 F.2d 1428, 1430 (9th Cir.1985).
           18
                          Moreover, Defendants completely fail to address the fraudulent solicitation by omission
           19
                 claims, waiving all their arguments. The remaining Defendants’ arguments are cursory and unde-
           20
                 veloped and therefore waived.
           21
                 III.     CONCLUSION
           22
                          The new and very detailed factual allegations of the SACC and the above clear facts of
           23
                 cross-market manipulation by Defendants and prolific market manipulator Ben Aabtc, together
           24
                 with very detailed allegations explaining exactly how Defendants’ undisclosed Insider Trading
           25
                 Desk used automated software tools, sensitive insider information of Plaintiffs and other traders
           26
                 and strategic server freezes to automatically manipulate markets on BitMEX and “reference” spot
           27
                 exchanges and intentionally liquidate traders, including Plaintiffs, SACC ¶¶ 229-317, makes even
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS               PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   - 11 -   BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
                 Case 3:20-cv-03345-WHO Document 158 Filed 06/29/21 Page 13 of 13



             1   partial success of Defendants’ motion to dismiss highly doubtful. Accordingly, for all the forego-
             2   ing reasons, Plaintiffs respectfully request the Honorable Court to lift the current discovery stay
             3   and allow the discovery to proceed.
             4
                 Dated: June 29, 2021                                                 Respectfully submitted,
             5
             6
                                                                                      By:
             7                                                                                Pavel I. Pogodin

             8                                                                        CONSENSUS LAW
                                                                                      Pavel I. Pogodin, Ph.D., Esq.
             9                                                                        5245 Ave Isla Verde
                                                                                      Suite 302
           10
                                                                                      Carolina, PR 00979
           11                                                                         United States of America
                                                                                      Telephone: (650) 469-3750
           12                                                                         Facsimile: (650) 472-8961
                                                                                      Email: pp@consensuslaw.io
           13                                                                         Attorneys for Plaintiffs
                                                                                      BMA LLC, Yaroslav Kolchin,
           14                                                                         Vitaly Dubinin, Dmitry Dolgov
                                                                                      and Păun Gabriel-Razvan
           15
           16

           17
           18
           19

           20
           21
           22
           23
           24
           25
           26
           27
           28
CONSENSUS LAW
CRYPTOCURRENCY
  ATTORNEYS             PLAINTIFFS’ REPLY ON MOTION TO LIFT DISCOVERY STAY   - 12 -         BMA LLC   ET AL. V. HDR ET AL.   CASE NO. 3:20-CV-3345-WHO
